ON APPLICATION FOR REHEARING.

PER CURIAM.

The majority of the court were convinced that the legal principle upon which the question of liability depended was determined adversely to defendants by the Supreme- Court in the- case of Toca vs. Rojas, 152 La. 318. A reconsideration of that case has confirmed our original opinion. Because of the - unusual conditions obtaining, particularly the- inability of defendants to respond, we have concluded to reduce the quantum’of damages from five hundred to three hundred- dollars. In all other respects, our original opinion and decree is undisturbed and the application for a rehearing is denied.